Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered November 9, 2009, which denied plaintiffs’ motion to shift the burden of proof and alter the order of presentation at trial, unanimously affirmed, with costs.
The Court reaches this decision by assuming, without deciding, that Supreme Court’s order is appealable. Plaintiff had the burden of proving the facts as alleged (Lopp v Lopp, 191 App Div 500 [1920]), even when there is a rebuttable presumption (St. Andrassy v Mooney, 262 NY 368, 371-372 [1933]). Concur— Andrias, J.P., McGuire, Moskowitz, Acosta and DeGrasse, JJ.